TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00084-CV



                               Exelon Wind, LLC, Appellant

                                              v.

             Public Utility Commission of Texas, Occidental Permian Ltd. and
                     Southwestern Public Service Company, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
       NO. D-1-GN-10-004130, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Exelon Wind, LLC has filed an unopposed motion to dismiss the appeal.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Rose, Justices Puryear and Goodwin

Dismissed on Appellant’s Motion

Filed: January 23, 2015